J-A23044-16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

PATRICIA H. DISANTI,                     :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                 Appellee                :
                                         :
          v.                             :
                                         :
ROBERT R. DISANTI,                       :
                                         :
                 Appellant               :    No. 99 WDA 2016

                   Appeal from the Order December 17, 2015
               in the Court of Common Pleas of Allegheny County
                   Family Division at No(s): FD 99-02811-005

BEFORE: LAZARUS, STABILE, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                  FILED NOVEMBER 1, 2016

      Robert R. DiSanti (Father) appeals from the order entered December

17, 2015, denying his “motion for judicial reassignment, and child support

termination, and reparations.” We affirm.

      Because we write only for the benefit of the parties, a recitation of the

factual and procedural history is unnecessary.      Pertinent to this appeal,

Father and Patricia H. DiSanti (Mother) were once married and are the

parents to two minor children: J.D., born in March of 1999, and R.D., born in

December of 2001 (Children). Father is required by court order to pay child

support for Children. This obligation has been heavily-litigated, and Father

has filed several appeals with this Court.




* Retired Senior Judge assigned to the Superior Court
J-A23044-16


        Most recently, Father filed a motion for judicial reassignment, child

support termination, and reparations.1         On December 17, 2015, after

reviewing Father’s motion and considering Father’s contentions raised during

oral argument, the trial court denied the motion. Father timely filed a notice

of appeal on January 15, 2016.2

        Father raises the following issues on appeal.

        1. Did the trial court commit an abuse of discretion and/or error
           of law by denying [F]ather’s request to terminate [Father’s]
           child support obligation?

        2. Did the trial court commit an abuse of discretion and/or error
           of law by denying [F]ather’s [] refund of all monies previously
           paid to PASCDU [Pennsylvania State Collection and
           Disbursement Unit] for child support?

        3. Did the trial court commit an abuse of discretion and/or error
           of law when it failed to recuse itself?

Father’s Brief at 6 (suggested answers omitted).3

        We address Father’s issues mindful of the following standard of review.

              Appellate review of support matters is governed by an
        abuse of discretion standard. When evaluating a support order,
        this Court may only reverse the trial court’s determination where
        the order cannot be sustained on any valid ground. An abuse of
        discretion is [n]ot merely an error of judgment, but if in reaching
        a conclusion the law is overridden or misapplied, or the
        judgment exercised is manifestly unreasonable, or the result of

1
  This Court has not received a copy of the motion Appellant filed with the
trial court. Since its absence does not impede our review of the issues
presented, we decline to remand for the completion of the record.
2
    Mother did not file a response brief.
3
  Although numbered, the majority of pages within Father’s brief are
numbered as page “1.” Accordingly, we have renumbered the pages.


                                        -2-
J-A23044-16


      partiality, prejudice, bias or ill-will, as shown by the evidence of
      record. The principal goal in child support matters is to serve
      the best interests of the children through the provision of
      reasonable expenses.

R.K.J. v. S.P.K., 77 A.3d 33, 37 (Pa. Super. 2013) (citations and quotation

marks omitted). See also Simmons v. Simmons, 723 A.2d 221, 222 (Pa.

Super. 1998) (“An abuse of discretion requires proof of more than a mere

error in judgment, but rather evidence that the law was misapplied or

overridden, or that the judgment was manifestly unreasonable or based on

bias, ill will, prejudice, or partiality.”).

      First, Father avers the trial court abused its discretion by denying his

request to terminate his child support obligation.         Specifically, Father

contends the trial court erred when it failed “to terminate [F]ather’s child

support [obligation] or in the alternative list[] [the case] for hearing to

present facts and argument in support of [Father’s] modification [and]

termination issues[.]” Father’s Brief at 10.

      Other than a recitation of the standard of review and a bald assertion

that the trial court abused its discretion, Father fails to set forth any

argument as to why he is entitled to relief. The lack of argument set forth in

Father’s brief is fatal to his appeal of this issue.        Bunt v. Pension

Mortgage Associates, Inc., 666 A.2d 1091, 1095 (Pa. Super. 1995)

((some citations removed) (“Pa.R.A.P. 2119(a) [] provides in relevant part

that the argument shall be ‘followed by such discussion and citation of

authorities as are deemed pertinent.’ Rule 2119 contains mandatory


                                          -3-
J-A23044-16

provisions regarding the contents of briefs. We have held consistently,

Arguments that are not appropriately developed are waived.”)).

      Even if we were to consider Father’s issue to be properly preserved,

we agree with the trial court that Father is not entitled to relief.

      Even if [Father’s] motion were construed to be a petition for
      modification, he has failed to plead facts which would entitle him
      to a modification. [Father’s] motion does not allege that he has
      experienced a material and substantial change in circumstances
      since the current order was entered. See Pa.R.C.P. 1910.19.2.

Trial Court Opinion, 3/16/2016, at 2 (unnecessary capitalization omitted).

Accordingly, no relief is due.

      Next, Father argues the trial court erred in denying his request for

reparations for child support he had paid to PASCDU. Father contends he is

entitled to this reimbursement because the trial court is in violation of the

RICO act.4    Appellant’s Brief at 11.      Succinctly stated, “[t]he basis of

[Father’s] request for termination/refund appears to be [Father’s] allegation

that since the Domestic Relations Office of the Family Division receives

governmental funds to assist in the establishment and collection of child

support, a conflict of interest exists which entitles [Father] to the relief

sought.” Trial Court Opinion, 3/16/2016, at 1.

      Similar to Father’s request for termination of his support obligation, his

argument that he is entitled to reparations based on an alleged conflict of

interest is equally unsupported by any case law or authority which would

4
  See 18 U.S.C.         §§   1961-1968,     Raceteer   Influence       and   Corrupt
Organizations Act.


                                      -4-
J-A23044-16

entitle him to relief.   We decline to entertain Father’s baseless allegations

and further note that this Court is not the proper venue to resolve Father’s

issue concerning the government funding received by the domestic relations

office. “As an error-correcting court, we are generally limited to determining

whether the trial judge has committed either an abuse of discretion or an

error of law in the handling and disposition of a case.” Commonwealth v.

Craft, 669 A.2d 394, 398 (Pa. Super. 1995).

      Lastly, Father argues the trial court abused its discretion when it

denied his request for reassignment after the judge presiding over his case

took senior status. Additionally, in his brief to this Court, Father avers “the

lower court committed a gross abuse of discretion and so many errors of law

that it was unable to adjudicate a simple motion properly.” Father’s Brief at

13.   Father goes on to argue that the trial court’s “personal bias and

prejudice[] against father is well documented in this case, [t]he ‘one judge

one family system is unconstitutional.’” Id.

      “We review a trial court’s decision to deny a motion to recuse for an

abuse of discretion. Indeed, our review of a trial court's denial of a motion

to recuse is exceptionally deferential. [W]e extend extreme deference to a

trial court’s decision not to recuse [.]” In re A.D., 93 A.3d 888, 892 (Pa.

Super. 2014) (quotations and citations removed).        “In order to prevail,

Father, as the party seeking recusal, must satisfy the burden ‘to produce

evidence establishing bias, prejudice or unfairness which raises a substantial



                                      -5-
J-A23044-16

doubt as to the jurist’s ability to preside impartially.’” Id. citing In re S.H.,

879 A.2d 802, 808 (Pa. Super. 2005).

      As stated supra, a copy of Father’s motion, setting forth his reasons

for requesting recusal was not received by this Court.          While ordinarily

unable to determine the merits of a particular issue without knowing what

was raised below, we find the trial court’s 1925(a) opinion informative. See

Trial Court Opinion, 3/16/2016, at 1 (“In his motion, [Father] requested

judicial reassignment because I (the judge assigned to his case for its entire

17 year history including numerous hearings and appeals) had taken senior

status.”).

      We find that Father has woefully failed to meet his burden.         Father

does not make an argument that the trial judge’s senior status created an

inability for her to preside over his case with impartiality.       Nor has he

established that the lower court’s new status evinces bias or prejudice

towards Father.5

      Father now attempts to argue for the first time that “the [trial] court

committed a gross abuse of discretion and so many errors of law” and the

court’s “personal bias and prejudice[] against [Father] is well-documented.”

Father’s Brief at 13. It is well settled that “[i]ssues not raised in the lower


5
  Notably, as correctly predicted by Judge Mulligan within her 1925(a)
opinion, as a matter of course, Father’s case has been reassigned to another
judge within the Family Division. See Trial Court Opinion, 3/16/2016, at 2.
This was confirmed by Father during argument, who indicated that a new
judge had been assigned to his case.


                                      -6-
J-A23044-16

court are waived and cannot be raised for the first time on appeal.”

Pa.R.A.P. 302(a). No relief is due.6

      Accordingly, because we find no abuse of discretion, we affirm the trial

court’s order.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/1/2016




6
  Even assuming arguendo that these claims were properly preserved, they
would not entitle Father to relief. Father cites several instances he claims
were evidence of bias or ill will towards him but fails to provide any context
for these alleged incidents. Further, Father does not set forth how these
“errors of law” are indicative of the trial court’s failure or inability to preside
over his case impartiality. As we decline the invitation to scour the record to
support his position, we find he has failed to provide the necessary evidence
to warrant relief from this Court. “In order to prevail, Father, as the party
seeking recusal, must satisfy the burden”. In re A.D., 93 A.3d at 892.
“Adverse rulings alone do not establish the requisite bias warranting recusal,
especially where the rulings are legally proper.” Arnold v. Arnold, 847
A.2d 674, 681 (Pa. Super. 2004).



                                       -7-